DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities:
Par. 27: “locking protrusion 311” should be amended to “locking protrusion 411”.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear whether or not pet care device is positively recited.  As such, it is unclear whether the pet care device limitation are mere functional limitations in which the storage device is utilized for, or if the pet care device are intended to be positive recitations of the claimed storage device.  Thus, said limitations is unclear and necessitates the 112 rejection.  Appropriate action is required. 
Regarding claim 1, claim 1 teaches a first case having a first body in which a pet care device is provided, and a second case having a second body and a sterilizer. The specification teaches a sterilizer 16 provided in the first case: “A sterilizer 16 may be provided in the first accommodation space 101.” (par. 47) but not the second case. Fig. 3 depicts wherein a pet care device 5 is provided in second case 20. Fig. 5, 7, 8, 12 depict wherein a sterilizer 16 is provided in first case 10. It is unclear which is the first case and first body and which is the second case and second body. 
Claims 2-15 are rejected as being dependent on claim 1. Should the Applicant overcome the noted rejection above in claim 1, then the rejections to claims 2-15 will be overcome as well.
Regarding claim 4, it is unclear whether or not pet care device is positively recited. 
Claims 5-9 are rejected as being dependent on claim 4. Should the Applicant overcome the noted rejection above in claim 4, then the rejections to claims 5-9 will be overcome as well.
Regarding claim 7, claim 7 teaches that the second body of the second case has a light diffuser provided in its opening. The specification teaches a light diffuser 15 in the first body of the first case but not the second body of the second case: “A first base seating groove 124 and a light transmitting body or light diffuser 15 
Claims 8-9 are rejected as being dependent on claim 7. Should the Applicant overcome the noted rejection above in claim 7, then the rejections to claims 8-9 will be overcome as well.
Regarding claim 8, claim 8 teaches wherein the space in the second case includes a battery and a circuitboard. The specification teaches wherein the battery and circuitboard are provided in the first case: “The first accommodation space 101 may include a circuit board device or printed circuit board 17.” (par. 49), “The storage device battery 18 may be provided in the first accommodation space 101” (par. 50). Fig. 5, 7, 8, 12 depict wherein battery 18 and circuitboard 17 are located in first case 10. It is unclear which is the first case and first body and which is the second case and second body.
Claim 9 is rejected as being dependent on claim 8. Should the Applicant overcome the noted rejection above in claim 8, then the rejections to claims 9 will be overcome as well.
Claim 9 teaches wherein the second case includes a charging terminal to charge the battery. The specification teaches wherein the charging terminal is provided in the first case: “The first case 10 may include a charging terminal 19 electrically connected or coupled to the circuit board 17.” (par. 49). Fig. 5 depicts wherein charging terminal 19 is provided in first case 10. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 1, 2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Youm (KR 20170119434 A, provided in Applicant’s IDS). 
Regarding claim 1, Youm teaches a storage device (Fig. 1, 2, pg. 9 par. 10: FIG. 5 is a schematic view illustrating a state in which beauty instruments are stored in a case in the portable beauty instrument disinfecting apparatus of FIG. 1), comprising:
a first case (Fig. 2: cover 120) 
a first body (Fig. 2, pg. 4 par. 8: The inner case 140 is formed in the shape of a rectangular box having an open bottom and is formed into a size that can be inserted into the first space s1 of the case 110)
in which a pet care device is provided (pg. 4 par. 9: The inner case 140 is made of a silicone material so that the cosmetic device c2 placed on the innercase 140 can prevent damage such as scratches, NOTE: cosmetic device c2 can be used on pets, so it reads on a pet care device);
a second case (Fig. 2, pg. 3 par. 8: case 110) 
having a second body (Fig. 3, 5, pg. 3 par. 6: plate 130)
and a sterilizer, the sterilizer emitting ultraviolet light to the pet care device (Fig. 5, pg. 3 par. 6: ultraviolet LED lamp 150, pg. 4 par. 7: the ultraviolet ray sterilizing effect of the beauty appliances c1 and c2 placed in the case 110); and
a hinge rotatably connecting first sides of the first and second cases (Fig. 1,2)
Youm does not teach wherein the first body is located in the first case, as inner case 140 is located in what is interpreted to be the second case (case 110) instead of what is interpreted as the first case (cover 120).
However, in the absence of any teaching to the contrary, the location of the first body does not affect operation since ultraviolet light would permeate throughout the inside of the device and reach the pet care device as long as there is nothing blocking the light. Absent a showing of significance or unexpected results, the claimed locations of the components are prima facie obvious and do not modify the operation of the invention and further, do not add patentable significance ((In re Japikse, 181 F.2d 1019, 86 USPQ 70(CCPA 1950); MPEP §2144.04)). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first body (inner case 140) of Youm to be attached to the first case (cover 120), with a reasonable expectation that ultraviolet light would reach the pet care device to be sterilized. Youm modified this way is hereinafter referred to as Modified Youm. 

Regarding claim 2, Modified Youm teaches the storage device of claim 1, and teaches wherein the first case includes a material capable of diffusing ultraviolet light (pg. 7 par. 11: Although not shown in the drawings, the inner surface of the lid 120 and the inner surface of the case 110 may be covered with an aluminum film capable of reflecting ultraviolet rays),
wherein the first body of the first case includes a material capable of diffusing ultraviolet light. 
However, in the absence of any teaching to the contrary, the location of the aluminum, which is the material capable of diffusing ultraviolet light, does not affect operation since ultraviolet light from the sterilizer would permeate throughout the container and therefore aluminum located anywhere that’s not blocked in the container would be capable to diffusing ultraviolet light and thereby increase sterilization effectiveness. Absent a showing of significance or unexpected results, the claimed locations of the components are prima facie obvious and do not modify the operation of the invention and further, do not add patentable significance ((In re Japikse, 181 F.2d 1019, 86 USPQ 70(CCPA 1950); MPEP §2144.04)). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aluminum of Modified Youm to be located on its first body (inner case 140), with a reasonable expectation that it would be capable of diffusing ultraviolet light and increase ultraviolet sterilization. Modified Youm modified this way is hereinafter referred to as Modified Youm.
	
	Regarding claim 4, Modified Youm teaches the storage device of claim 1, and further teaches wherein the first body includes a care device seating groove in which the pet care device is provided (Fig. 2, pg. 4 par. 8: A plurality of second through holes 142 are formed in the inner case 140; NOTE: since a pet care device placed on or in inner case 140 would inevitably contact the through holes 142, these holes read on a care device seating groove).
	
the storage device of claim 4, and further teaches wherein the storage device further comprising a plurality of seating grooves formed in at least one of the first and second cases in which other devices may be provided (Fig. 2, pg. 4 par. 8: A plurality of second through holes 142 are formed in the inner case 140).

Regarding claim 6, Modified Youm teaches the storage device of claim 4, and further teaches wherein the sterilizer is arranged in the second case to face the pet care device seating groove in the first body (Fig. 5, pg. 3 par. 6: ultraviolet LED lamp 150, NOTE: Modified Youm teaches wherein the first body (case 140) and its throughholes 142 (interpreted as seating grooves) is located in cover 120, which is still facing ultraviolet LED lamp 150).

Regarding claim 7, Modified Youm teaches the storage device of claim 5, wherein the second case includes a space formed between an inner surface of the second case and an inner surface of the second body (Fig. 5: there is a space between plate 130 and the inner bottom surface of case 110), 
an opening formed in the inner surface of the second body (Fig. 2, pg. 4 par. 1: Referring to FIG. 2, the plate 130 is formed in the form of a plate having a plurality of first through holes 132), 
Modified Youm teaches a light diffuser (pg. 7 par. 11: Although not shown in the drawings, the inner surface of the lid 120 and the inner surface of the case 110 may be covered with an aluminum film capable of reflecting ultraviolet rays) and the sterilizer is provided in the space (Fig 5: ultraviolet LED lamps 150), but does not teach wherein there is a light diffuser provided in the opening, and therefore does not teach wherein the sterilizer emits light through the opening.
However, in the absence of any teaching to the contrary, the location of the aluminum, which is the material capable of diffusing ultraviolet light, does not affect operation since ultraviolet light from the sterilizer would permeate throughout the container and therefore aluminum located anywhere that’s not blocked in the container would be capable to diffusing ultraviolet light and thereby increase sterilization effectiveness. Absent a showing of significance or unexpected results, the claimed locations of the components are prima facie obvious and do not modify the operation of the invention and further, do not add patentable significance ((In re Japikse, 181 F.2d 1019, 86 USPQ 70(CCPA 1950); MPEP §2144.04)). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aluminum of Modified Youm to cover the perimeter of the through holes 132, with a reasonable expectation that it would be capable of diffusing ultraviolet light and increase ultraviolet sterilization. This reads on a light diffuser provided in the opening, and allows the sterilizer to emit light through the light diffuser. Modified Youm modified this way is hereinafter referred to as Modified Youm.

Regarding claim 8, Youm teaches the storage device of claim 7, wherein the space includes a battery to supply power to the sterilizer (Fig. 5, pg. 7 par. 12: A battery module 184, pg. 12 par. 4: And a battery module installed in the case to supply  a circuit board to control an operation of the sterilizer (pg. 6 par. 7: The controller 180 controls the ultraviolet LED lamp 150 to be turned on and off), but does not explicitly teach wherein the circuitboard is located in the space. 
However, in the absence of any teaching to the contrary, the location of the circuitboard does not affect operation since it can be connected to the sterilizer by wire and therefore does not need to be in immediate proximity to the sterilizer. Absent a showing of significance or unexpected results, the claimed locations of the components are prima facie obvious and do not modify the operation of the invention and further, do not add patentable significance ((In re Japikse, 181 F.2d 1019, 86 USPQ 70(CCPA 1950); MPEP §2144.04)). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuitboard of Modified Youm to be located in the space between plate 130 and the inner surface of case 110, with a reasonable expectation that it would still control the sterilizer. Modified Youm modified this way is hereinafter referred to as Modified Youm.

Regarding claim 9, Modified Youm teaches the storage device of claim 8, and further teaches wherein the second case includes a charging terminal to charge the battery (Fig. 8, pg. 7 par. 13: a battery charging terminal 186 for charging the battery module 184). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Youm in further view of Sterilizer Smartphone For Portable (Korean Pub. No. KR 200470126 Y1).
Regarding claim 3, Modified Youm teaches the storage device of claim 1, and further teaches wherein the first and second cases have second sides opposite the first side (Fig. 1, 2) and teaches an electronic mechanism that sterilizes the contents while the lid is closing (pg. 7 par. 4)
but does not teach wherein the first and second cases have second sides opposite the first side such that the storage device is closed when the second sides contact each other and the storage device is opened when the second sides are separated from each other, and when the storage device is closed the sterilizer emits ultraviolet light, and when the storage device is opened, the sterilizer does not emit ultraviolet light.
Sterilizer Smartphone for Portable teaches a similar clamshell-style sterilization container, but for a phone. It teaches a storage device such that when it is closed (Fig. 1 shows that the second sides of the two cases contact each other when it is closed and Fig. 2 shows that they are separated from each other when the container is opened) the sterilizer operates, hence emitting ultraviolet light, but does not operate when the device is open, thus not emitting ultraviolet light, because its pressure sensors 12, 31 would not be in contact with each other when the device is open:
“The present invention forms a pressure sensor and a pressure sensor on the cover and the pedestal, respectively, and when the cover is closed, the pressure sensor and the pressure sensor are in contact with each other and the sterilization lamp 
This is done for the reason of: “There is an advantage that the user can easily sterilize the smartphone while carrying a sterilizer” (Abstract). 
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Modified Youm to have pressure sensors linked to its control unit 180 such that when the device is closed, the UV lamps 150 turn on to emit light, but when the container is opened, the UV lamps 150 do not emit light, as taught by Sterilizer Smartphone for Portable, in order to automate sterilization for when the user is not using the device, which makes operation more convenient. 
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Youm in further view of Deng (Chinese Pub. No. CN 2228297 Y).
Regarding claim 10, Modified Youm teaches the storage device of claim 1, but does not teach wherein the first case includes a rib and a locking protrusion and the second case includes an insertion groove in which the rib is inserted and a protrusion groove in which the locking protrusion is inserted.
Deng teaches a locking mechanism for closing the hinged lid of a container (Abstract, Fig. 9, 10). It teaches a first case (Fig. 9: box cover 1) with a rib (Fig. 9: the extension on box cover 1 with a lower thickness than the rest of the cover) and a locking protrusion (Fig. 9: the protrusion on the extension of box cover 1) and a second case (Fig. 9: box cover 2) with an insertion groove (Fig. 9: the first indentation from left to 
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first case (cover 120) of Modified Youm to have a rib and a locking protrusion, and the second case (case 110) of Modified Youm to have an insertion groove in which the rib is inserted and a protrusion groove in which the locking protrusion is inserted, as taught by Deng, in order to provide a locking mechanism for closing the hinged lid of a container. 

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Youm in further view of Robinet (Canadian Patent App. Pub. No. CA 2541447 A1).
Regarding claim 11, Modified Youm teaches the storage device of claim 1, but does not teach further comprising a cleaning assembly to suction and filter foreign matter present in an inner space between the first and second bodies.
Robinet teaches a portable storage device for storing sports equipment (Abstract) that has a cleaning assembly (pg. 12 lines 23-25: air inlet 28, ventilation fan 30, pg. 13 lines 4-6: filtered air outlets 32) in order to remove stale, odorous air from the inside of the container (Abstract: The portable locker includes a ventilation fan on a top panel for drawing fresh air into the locker and for forcing stale air out of the locker through at least one filtered air outlet). Thus, this cleaning assembly is for the purpose of keeping the inside of the container clean and given that the outlets are filtered, this 
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Modified Youm to have a cleaning assembly comprising of an air inlet, a ventilation fan, and a plurality of filtered air outlets, as taught by Robinet, for the purpose of keeping the internal space of the device clean. Modified Youm modified by Robinet is hereinafter referred to as Modified Youm. 

Regarding claim 12, Modified Youm teaches the storage device of claim 11, as set forth above, and further teaches wherein the cleaning assembly includes: 
an inlet to allow air to flow to the internal space from an external space outside the storage device (pg. 12 lines 23-25: air inlet 28… to draw air into the container structure);
an outlet to allow air to flow from the internal space to the external space; and a fan to suction air through the inlet and discharge air toward the outlet (pg. 7 lines 21-23: The fan draws in air and forces stale and malodorous air to exhaust through at least one filtered outlet).
	
	Regarding claim 13, Modified Youm teaches the storage device of claim 12, as set forth above, and further teaches wherein the cleaning assembly further includes a filter to filter foreign matter from air discharged through the outlet (pg. 13 lines 
	
	Regarding claim 14, Modified Youm teaches the storage device of claim 13, as set forth above, and further teaches wherein the cleaning assembly further includes a foreign matter reservoir to store the foreign matter filtered by the filter (a foreign matter reservoir is interpreted broadly to mean any space that is capable of storing foreign matter filtered by the filter; therefore, the internal space of the device of Modified Youm can read on a foreign matter reservoir because foreign matter can accumulate in it).
	Regarding claim 15, Modified Youm teaches the storage device of claim 12, and further teaches wherein the first and second cases have first ends and second ends opposite the first ends (Fig. 1, 2: the length-wise pair of opposite sides on cover 120 and case 110, each, are interpreted to be a first end and second end of each case), but does not teach wherein the inlet is provided at the first end of the first case, and the outlet is provided at the second end of the second case.
However, in the absence of any teaching to the contrary, the locations of the inlet and outlet does not affect operation since airflow in and out of the container is achieved regardless. Absent a showing of significance or unexpected results, the claimed locations of the components are prima facie obvious and do not modify the operation of the invention and further, do not add patentable significance ((In re Japikse, 181 F.2d 1019, 86 USPQ 70(CCPA 1950); MPEP §2144.04)). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHANGRU CHEN/Examiner, Art Unit 1796                    


/KEVIN JOYNER/Primary Examiner, Art Unit 1799